                         Case 1:19-cv-00596-MN Document 1-4 Filed 03/29/19 Page 1 of 6 PageID #: 137




                                                                 EXHIBIT 4
             Claim Element                                                            Infringement
                                                              U.S. Patent No. 8,783,778
                                           To the extent the preamble is limiting, Burrow provides a modular furniture assembly.1




1. [a] A modular furniture
assembly comprising:




1
    Image taken from Burrow website - https://burrow.com/sofa


                                                                        -1-
                         Case 1:19-cv-00596-MN Document 1-4 Filed 03/29/19 Page 2 of 6 PageID #: 138




             Claim Element                                                         Infringement
                                                           U.S. Patent No. 8,783,778
                                          Burrow’s modular furniture assembly includes a base member (circled in yellow below) having a
                                          frame assembly.2




[b] a base member having a
frame assembly; and




2
    Images taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                         -2-
                         Case 1:19-cv-00596-MN Document 1-4 Filed 03/29/19 Page 3 of 6 PageID #: 139




             Claim Element                                                             Infringement
                                                            U.S. Patent No. 8,783,778
                                          Burrow’s modular furniture assembly includes a transverse member (circled in yellow below)
                                          having a height that is substantially greater than the height of the seating surface of the base
                                          member.3




[c] a transverse member having
a height that is substantially
greater than the height of the
base member, the transverse
member having a frame
assembly




                                          Orange line illustrates the height of transverse member; blue line illustrates the height of the
                                          seating surface

3
    Images taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                         -3-
                         Case 1:19-cv-00596-MN Document 1-4 Filed 03/29/19 Page 4 of 6 PageID #: 140




             Claim Element                                                         Infringement
                                                          U.S. Patent No. 8,783,778
                                          Burrow’s modular furniture assembly includes a foot configured to contact a support surface.4




[d] a foot configured to contact a
support surface; and




                                          Orange arrow points to the foot
                                          Support surface is the floor or any other surface that contacts the foot opposite the mounting
                                          platform




4
    Image taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                        -4-
                         Case 1:19-cv-00596-MN Document 1-4 Filed 03/29/19 Page 5 of 6 PageID #: 141




             Claim Element                                                         Infringement
                                                          U.S. Patent No. 8,783,778
                                          Burrow’s modular furniture assembly includes a mounting platform that is mounted on both the
                                          base member and the transverse member to thereby couple the base member to the transverse
                                          member.5




[e] a mounting platform, the
mounting platform configured to
be mounted on both the base
member frame assembly and the
transverse member frame
assembly to thereby couple the
base member frame assembly to
the transverse member frame
assembly,




                                          Blue arrow points to the base member frame assembly
                                          Orange arrow points to the transverse member frame assembly
                                          Green arrow points to the mounting platform




5
    Image taken from https://burrow.com/Assembly_Instructions_All.pdf


                                                                        -5-
                     Case 1:19-cv-00596-MN Document 1-4 Filed 03/29/19 Page 6 of 6 PageID #: 142




         Claim Element                                                             Infringement
                                                          U.S. Patent No. 8,783,778
                                      Burrow’s modular furniture assembly includes a foot selectively mounting on the platform, such
                                      that the foot is configured to contact the support surface when the modular furniture assembly is in
                                      an upright configuration




[f] wherein the foot is selectively
mounted on the mounting
platform, such that the foot is
configured to contact the support
surface when the modular
furniture assembly is in an
upright configuration.



                                      Green arrow points to the mounting platform
                                      Orange arrow points to the selectively mounted foot
                                      Support surface is the floor or any other surface that contacts the foot opposite the mounting
                                      platform




                                                                    -6-
